DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 2017-160405), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claim 1; Matsumoto et al. teaches, in a preferred embodiment, a UV curable ink for ink jet, comprising THFA (tetrahydrofurfuryl acrylate; UV curable compound), Lucirin TPO® (photoinitiator), and MIBK-SD (colloidal silica having a methacryloyl group (i.e. organic coating agent) and an average particle diameter of 12 nm) [T1, Ex1].  

Claim(s) 2-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 2017-160405), as cited on the IDS, wherein the machine English translation is used for citation, as evidenced by Organosilicasol® products sheet.
Regarding claim 2; Matsumoto et al. teaches, in a preferred embodiment, a UV curable ink for ink jet, comprising THFA (tetrahydrofurfuryl acrylate; UV curable compound), Lucirin TPO® (photoinitiator), and MIBK-SD (colloidal silica having a methacryloyl group (i.e. organic coating agent) and an average particle diameter of 12 nm) [T1, Ex1].  
Organosilicasol® products sheet provides evidence that MIBK-SD is a colloidal silica which is used to significantly improve the scratch, chip and mar resistance of coatings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2017-160405), as cited on the IDS, wherein the machine English translation is used for citation, as applied to claim 1 above.
Matsumoto et al. teaches the basic claimed UV curable ink, as set forth above, with respect to claim 1.
Regarding claims 6 and 11-13; Matsumoto et al. teaches other suitable inorganic particles to be employed in the present invention include zinc oxide and titanium oxide [0019].  Matsumoto et al. teaches the inorganic particles can be employed in combinations of two or more.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  It is the Examiner’s position that the zinc and titanium oxide of Matsumoto et al. necessarily possess the property of preventing transmission of at least a part of UV rays having a wavelength region of shorter than 385 nm.

Claim 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2017-160405), as cited on the IDS, wherein the machine English translation is used for citation, as applied to claim 1 above.
Matsumoto et al. teaches the basic claimed UV curable ink, as set forth above, with respect to claim 1.
Regarding claims 6-13; Matsumoto et al. teaches other suitable inorganic particles to be employed in the present invention include zinc oxide and titanium oxide [0019].  Matsumoto et al. teaches the inorganic particles can be employed in combinations of two or more.  Furthermore, It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  
It is the Examiner’s position that the zinc oxide and titanium oxide of Matsumoto et al. necessarily possess the property “that permit transmission of ultraviolet rays used of cuing the UV curable ink and prevent transmission of at least a part of ultraviolet rays in at least a part of a wavelength region excluding the wavelength region of the ultraviolet rays used for curing” and “preventing transmission of at least a part of UV rays having a wavelength region of shorter than 385 nm” since the instant application explicity discloses using zinc oxide and titanium oxide as the second inorganic particle.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767